

117 HR 5116 IH: To recognize the Memorial, Memorial Garden, and K9 Memorial of the National Navy UDT–SEAL Museum in Fort Pierce, Florida, as the official national memorial, memorial garden, and K9 memorial, respectively, of Navy SEALs and their predecessors.
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5116IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mr. Mast (for himself, Mrs. Murphy of Florida, Mr. Waltz, Ms. Castor of Florida, Mr. Dunn, Mr. Rutherford, Mr. Posey, Mr. Gaetz, Mr. Steube, Mr. Gimenez, and Ms. Salazar) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo recognize the Memorial, Memorial Garden, and K9 Memorial of the National Navy UDT–SEAL Museum in Fort Pierce, Florida, as the official national memorial, memorial garden, and K9 memorial, respectively, of Navy SEALs and their predecessors.1.Recognition of the Memorial, Memorial Garden, and K9 Memorial of the National Navy UDT–SEAL Museum in Fort Pierce, Florida, as the official national memorial, memorial garden, and K9 memorial, respectively, of Navy SEALs and their predecessors(a)FindingsCongress finds the following:(1)Museum(A)The National Navy UDT–SEAL Museum is the only museum dedicated solely to preserving the history of the United States Navy SEALs and their predecessors. Located in Fort Pierce, Florida, the Museum resides on the training grounds of the original Navy combat divers, the Frogmen.(B)Built to honor those who served with fortitude and dedication, the Museum first opened its doors on Veterans Day in 1985. From humble beginnings, the facility has experienced tremendous growth, achieving national stature in 2007.(C)The main objective of the Museum remains the promotion of public education by providing the opportunity to explore the history of the United States Navy SEALs through interactive exhibits, while honoring the fallen at the Navy SEAL Memorial and caring for those warriors’ families through the Trident House Charities Program.(2)Memorial(A)The names inscribed on the black granite walls of the Navy SEAL Memorial, which is located on Museum grounds, honor every Frogman who has died in combat or in training since World War II. Original units include the Naval Combat Demolition Units, Scouts and Raiders, Underwater Demolition Teams (UDT), OSS Maritime Swimmers, and Navy SEALs.(B)Each Memorial Day, the names of all Frogmen who have fallen the previous year are added to the Memorial. Family members honor their loved ones by reading the name as it is unveiled. Family members then receive a rubbing of the name to remember the sacrifice of the fallen. Sand is collected from around the world where Frogmen have fought and died and is placed in a special set of UDT scuba tanks in front of the combat diver sculpture at the center of the Memorial.(C)Bronze statues depicting a Vietnam-era SEAL, modern day SEAL, and SEAL Combat Assault Dog guard the entrance of the Memorial and remind visitors of the warriors who made the ultimate sacrifice for the United States.(3)Memorial Garden(A)The Navy SEAL Memorial Garden was created to replicate the botanical history of the Navy SEALs and their predecessors.(B)The Memorial Garden showcases flowers best representing the countries associated with the five major wars our country has fought in the modern era: World War II, the Korean War, the Vietnam War, the Iraq War, and the War in Afghanistan. World War II and the Vietnam and Iraq Wars are represented by strategically placed marble flower pots, two in the shape of a folded flag and one in the shape of a winding delta guardedly holding plants native to—or that grow in the area of—each war.(C)Each of the more than 1,000 flowers planted in the Memorial Garden represents a specific location around the globe where Navy Frogmen have fought and died.(D)The Memorial Garden is a living display of tribute, providing a place of solace and reflection for families and patrons in close proximity to the Navy SEAL Memorial.(E)The Museum maintains an ongoing review of Naval Special Warfare areas of operation and conflicts to ensure flowers selected best represent those locations.(4)K9 Memorial(A)The Naval Special Warfare K9 Memorial was created to honor the K9s that have served alongside Navy SEALs since the Vietnam War.(B)Navy SEALs that have had the privilege and honor to serve with these K9s commonly express that these warriors are responsible for saving the lives of not only the Navy SEALs, but countless innocent civilians in harm’s way.(C)Navy SEAL Combat Assault Dogs unselfishly give their lives for their teammates. The bond between SEAL and dog is unbreakable.(D)The name of every Navy SEAL Combat Assault Dog that has made the ultimate sacrifice is etched in the black granite of the SEAL K9 Memorial.(b)RecognitionThe Memorial, Memorial Garden, and K9 Memorial of the National Navy UDT–SEAL Museum, located at 3300 North Highway A1A, North Hutchinson Island, in Fort Pierce, Florida, are recognized as the official national memorial, memorial garden, and K9 memorial, respectively, of Navy SEALs and their predecessors.